UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

DAMON DARTANYON MITCHELL, )
)
Plaintiff, )
)
v. ) Civil Case No. 12-1573 (RJL)

)
CARoLYN w. CoLVIN,‘ )

) F1LEo

D f d t.
e en an ) FEB 08 2016
wpa ccen794 F.2d 703, 705 (D.C. Cir. 1986); Jackson v. Barrzhart, 271 F. Supp.
2d 30, 33 (D.D.C. 2002). Substantia1 evidence is "such relevant evidence as a reasonable
mind might accept as adequate to support a conclusion." Rz'chardson v. Perales, 402 U.S.
389, 401 (1971); see also Smz'th v. Bowen, 826 F.2d 1l20, 1121 (D.C. Cir. 1987).
Substantial evidence is more than a scintilla, but less than a preponderance of the
evidence. Affum v. Um'ted States, 566 F.3d ll50, 1163 (D.C. Cir. 2009). Once it is
determined that the finding is supported by such evidence, the court must treat the ALJ’s
finding as conclusive. 42 U.S.C. § 405(g).

The court must also determine whether the ALJ correctly applied the relevant legal
standards. See Butler v. Barnhart, 353 F.3d 992, 999 (D.C. Cir. 2004) (citations
omitted); Jackson, 271 F. Supp. 2d at 33 ("Even if supported by substantial evidence . . .
the court will not uphold the Commissioner’s findings if the Commissioner reached them
by applying an erroneous legal standard."). In so doing, the court must "carefully
scrutinize the entire record," Jackson, 271 F. Supp. 2d at 34 (quoting Davis v. Heckler,
566 F. Supp. 1193, 1195 (D.D.C. 1983)), to determine whether the ALJ "has analyzed all
evidence and has sufficiently explained the weight he has given to obviously probative
exhibits." Sz`mms v. Sullivan, 877 F.2d 1047, 1050 (D.C. Cir. l989). The court, however,
may not "substitute its own judgment for that of the Commissioner." Chevalz'er v.

shazaza, 874 F. Supp. 2, 3 (D.D.C. 1993 (¢mng Davzs, 566 F. Supp. ar 1195).

3

ANALYSIS

The Social Security Act provides SSI benefits for claimants who demonstrate they
are disabled. Relevant laws define "disability" as the "inability to engage in any
substantial gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or which has lasted or can be
expected to last for a continuous period of not less than 12 months." 42 U.S.C. §
423(d)(l)(A) (2006); see also 20 C.F.R. § 404.l505.

The lCommissioner conducts a five-step sequential evaluation to determine
whether a claimant is disabled. See 20 C.F.R. §§ 404.1520(a)(4), 4l6.920(a)(4). The
burden of proof rests on the claimant in steps one through four, but shifts to the
Commissioner at step five. Butler v. Barnhart, 353 F.3d 992, 997 (D.C. Cir. 2004).
Failure at any step of the evaluation ends the inquiry. See 20 C.F.R. §§ 404.l520(a)(4),
4l6.920(a)(4). At step one, the claimant must show that he is not presently engaged in
"substantial gainful activity." Ia’. §§ 404.l520(a)(4)(i), 4l6.920(a)(4)(i). At step two, the
Commissioner must determine whether the claimant has at least one "severe impairment"
or combination of impairments that "specif`lcally limits [his] . . . ability to do basic work
activities" for no less than 12 months See id. §§ 404.l520(a)(4)(ii), 4l6.920(a)(4)(ii).

At step three, the Commissioner must determine whether the claimant’s impairment or
combination of impairments "meets or equals" an impairment listed in the relevant
regulations, Appendix l to subpart P of 20 C.F.R. § 404 ("Listed Impairments"). Id. §§
404.l520(a)(4)(iii), 4l6.920(a)(4)(iii). If equivalence is found, the claimant "is deemed

disabled and the inquiry is at an end." Butler, 353 F.3d at 997; 20 C.F.R. §§ 404.l520(d),

4

4 l 6.920(d). lf not, before moving to the fourth step, the Commissioner assesses a
claimant’s "residual functional capacity" ("RFC")-that is, the Commissioner must
determine the most work the claimant can still do despite his limitations. [d. §§
404.l520(a)(4), 4l6.920(a)(4), 404.l545(a). At step four, the claimant must demonstrate
that he is incapable of performing his previous work based on his RFC. Ia’. §§
404.l520(a)(4)(iv), 4l6.920(a)(4)(iv). At step flve, the burden shifts to the
Commissioner to demonstrate that the claimant can "make an adjustment to other work"
in the national economy, considering his age, education, past work experience, and RFC.
la’. §§ 4()4.l520(a)(4)(v), 4l6.920(a)(4)(v). lf the Commissioner concludes that the
claimant can engage in "other work," then he is not disabled under the regulations. Ia’. §§
404.l52()(g), 4l6.920(g). Otherwise, the claimant is disabled and entitled to benefits. Id.
If a claimant’s application for SSI benefits is initially denied, he may seek review
by an administrative law judge ("ALJ"). See id. § 404.929. When an ALJ adjudicates
disability claims, the ALJ must compile a comprehensive record incorporating all facts
pertinent to the Commissioner’s determination. See Sz'mms v. Sullivan, 877 F.2d l047,
1050 (D.C. Cir. l989). The ALJ’s opinion must show that he "has analyzed all evidence
and has sufficiently explained the weight he has given to obviously probative exhibits,"
ia’., including evidence that was rejected, Brown v. Bowen, 794 F.2d 703, 708 (D.C. Cir.
l986). A claimant may appeal the ALJ’s decision to the Appeals Council. 20 C.F.R.
§ 4l6. l470(a). As part of its review, the Council must consider any additional evidence
submitted by the claimant that is new, material, and reasonably related to the period prior

to the ALJ’s decision. See ia'. § 4l6.1470(b).

5

Mitchell asks this Court to reverse the ALJ’s decision and order the Commissioner
to award him SSI benefits, or alternatively, remand the case to the ALJ for
reconsideration, citing several alleged deficiencies in the Commissioner’s decision.
Specifically, Mitchell alleges the ALJ erred (l) at step three by failing to consider the
judgment of a medical advisor designated to provide an opinion on equivalence of his
combined impairments, (2) at step three by failing to consider whether a combination of
Mitchell’s impairments "meet or equal" an applicable Listed impairment, (3) after step
three by failing to address evidence contradicting conclusions with respect to Mitchell’s
residual functional capacity ("RFC") to work, and (4) at step four in concluding, without
substantial evidence, that Mitchell was capable of performing past relevant work. For the
following reasons, l find plaintiffs arguments in favor of reversal unconvincing, but I

find that the ALJ did commit several errors of law at step three warranting remand.

A. The ALJ Failed to Appropriately Consider Equivalent Impairments.
Mitchell first argues that the ALJ applied incorrect legal standards by failing to

consider a sufficient medical evaluation from a physician on the issue of equivalence of
his combined impairments. Pl.’s Mem. of Law in Support of Pl.’s Mot. ("Pl.’s Mem.") 5.
At step three of the five-step disability inquiry, the ALJ must determine whether the
claimant’s impairment, or combination of impairments, "meets or equals" an impairment
listed in the regulations. See 20 C.F.R. §§ 404.l52()(a)(4)(iii), 416.920(a)(4)(iii). The
relevant regulations provide that an impairment, or combination of impairments, is
medically equivalent to a listed impairment "if it is at least equal in severity and duration

to the criteria of any listed impairment, Ia’. § 4l6.926(a). While the ALJ (or Appeals

Council) makes the ultimate decision on medical equivalence, ia'. § 416.926(€), Social
Security Ruling (SSR) 96-6p "requires that the judgment of a physician . . . designated by
the Commissioner on the issue of equivalence . . . must be received into the record as
expert opinion evidence and given appropriate weight," SSR 96-6p, 61 Fed. Reg. 34466,
34468 (July 2, l996).
Plaintiff alleges that the ALJ erred by relying solely on the report of 0pthamologist

Dr. Stoleru-who evaluated Mitchell’s visual impairments, not his hearing impairment-
in concluding that Mitchell does not have an impairment or combination of impairments
that "meets or equals" a listed impairment. Pl.’s Mem. 5-6. In response, defendant does
not dispute the insufficiency of Dr. Stoleru’s opthamology report in the equivalence
analysis, but instead points to the ALJ’s consideration of physician Dr. Nelson-
Desiderio’s report, which evaluated Mitchell’s visual and hearing impairments. Def.’s
Mem. in Support of Def.’s Mot. ("Def.’s Mem.") 7-9. This suggestion is misleading. At
step three, the ALJ cited Dr. Stoleru’s findings alone to support his sole conclusion that
Mitchell’s visual impairment did not meet Listing 2.02 (loss of visual acuity), which
requires the claimant’s vision to be 2()/200 or less in the better eye after best correction.
AR at 33. Although the ALJ referenced Dr. Nelson-Desiderio’s report and Mitchell’s
hearing loss in subsequent sections regarding residual functional capacity ("RFC"), the
ALJ made no mention of either in the equivalence analysis. AR at 33-40. Needless to

say, determination of a plaintiffs RFC is a separate inquiry from the step three

equivalence determination. Warfield v. Colvin, No. CV 13-1357, 2015 WL 561 l400, at

*6 (D.D.C. Sept. 22, 2()15) (Leon, J.); see Carbajal v. Astrue, No. l()-cv-OZOZS-PAB,

7

2011 WL 2600984, at *3 (D. Co1o. June 29, 2011) ("The lack ofa required medical
opinion on this issue is not rendered harmless by the ALJ’s findings at step four and
five.").

Mitchell makes a separate, but related, argument that the ALJ failed to consider
whether a combination of Mitchell’s impairments equaled any listing other than that
related to loss of visual acuity, such as Listing 2.07-Disturbance of labyrinthine-
vestibu1ar disorder, a condition affecting one’s movement and sense of balance. Pl.’s
Mem. 6~7. Mitchell argues the ALJ’s determination appears to disregard that Mitchell
was found to suffer from two impairments: blindness in his right eye, and deafness in his
right ear. Pl.’s Mem. 7. Indeed, there is no mention of Mitchell’s hearing impairment in
the ALJ’s limited step three analysis. AR at 33. Nothing in the ALJ’s decision indicates
whether he considered evidence of Mitchell’s hearing impairment, or the combination of
his impairments, in the equivalence analysis. Because the ALJ retains the ultimate
responsibility of determining equivalence, it is incumbent upon the ALJ to adequately
explain his reasoning, including which evidence is credited and which is rejected. See
Brown v. Bowen, 794 F.2d 703, 708-09 (D.C. Cir. 1986). As to consideration ofthe

equivalence of Mitchell’s combined impairments, the ALJ failed here.

Accordingly, the Court will vacate and remand for the ALJ to correct the errors
relating to his step three determination. See Warfield, 2015 WL 5611400, at *7
(remanding where ALJ did not adequately consider whether claimant’s combined
physical and mental impairments were equivalent to a listed impairment); Bumett v.

Comm ’r ofSoc. Sec. Aa'rnz`n., 220 F.3d ll2, 120 (3d Cir. 2000) (remanding for ALJ to

8

"explain his findings at step three, including an analysis of whether and why [claimant’s]
impairments, or those impairments combined, are or are not equivalent in severity to one
of the listed impairments"). Specifically, the ALJ should expressly consider the medical
opinion of a physician regarding equivalence of plaintiffs visual and hearing
impairments,z and give the appropriate weight thereto in determining whether the
combination of Mitchell’s impairments is equivalent to a Listed Impairrnent.

B. The ALJ’s RFC Analysis Appropriately Addressed Contradictory Evidence
and Is Supported by Substantial Evidence.

If an ALJ finds no equivalent listings at step three, he then assesses the claimant’s
residual functional capacity ("RFC")_z`.e. the most work the claimant can do despite his
limitations. 20 C.F.R. §§ 404.l52()(a)(4), 4l6.920(a)(4), 404.l545(a). At step four, the
claimant must demonstrate that he is incapable of performing his previous work based on
his RFC. [a’. § 404.l520(e). Mitchell argues that the ALJ applied incorrect legal
standards by failing to address contradictory evidence about Mitchell’s increased tearing

in the RFC analysis. Pl.’s Mem 8-1 l. Mitchell also contends that the evidence was

insufficient to support the ALJ’s conclusion that Mitchell can perform past relevant work.

Pl.’s Mem l2. For the following reasons, l disagree.
Applicable regulations prescribe a two-step process in the RFC analysis to

evaluate a claimant’s subjective complaints and determine whether he suffers from

2 SSR 96-6p provides that consideration of a Disability Determination and Transmittal form
containing a State agency physician’s signature typically satisfies this requirement. SSR 96-6p,
61 Fed. Reg. 34466 (July 2, 1996). Under SSR 96-6p, however, an ALJ must obtain an updated
report from a medical expert in certain situations. Id. The Court makes no findings as to
whether this form was properly completed or is sufficient here.

9

symptoms, including pain, that affect his ability to perform work activities. See Butler v.
Barnhart, 353 F.3d 992, 1004 (D.C. Cir. 2004). First, objective evidence must show
medical impairments that can "reasonably be expected to produce," 20 C.F.R. §§
404.l529(b), 4l6.929(b), "the actual pain, in the amount and degree, alleged by the
claimant." Buller, 353 F.3d at 1004 (internal quotation marks omitted). If the claimant
meets this first step, the ALJ then evaluates the persistence and intensity of the claimant’s
pain, as well as the extent to which it impairs his ability to work. 20 C.F.R.

§§ 404.l529(c)(1), 416.929(0)(1); Butler, 353 F.3d at 1004. This second step requires the
ALJ to evaluate the credibility of the claimant’s subjective claims of pain and its
functional effects. See Butler, 353 F.3d at 1005. "The ALJ’s decision ‘must contain
specific reasons for the finding on credibility, supported by the evidence in the case
record, and must be sufficiently specific to make clear to the individual and to any
subsequent reviewers the weight the adjudicator gave to the individual’s statements and
reasons for that weight."’ Butler, 353 F.3d at 1005 (quoting SSR 96-7p, 61 F.R. 34483
(July 2, 1996)). "The ALJ must [also] explain how he considered and resolved any
‘material inconsistencies or ambiguities’ evident in the record, as well as the reasons for
rejecting medical opinions[.]" Butler, 353 F.3d at 1000 (internal citation omitted).

The ALJ correctly applied the relevant legal standards in evaluating Mitchell’s
subjective complaints and determining whether he suffers from symptoms that affect his
ability to perform work activities. First, the ALJ found that Mitchell’s "medically
determinable impairments could reasonably be expected to cause the alleged

symptoms[.]" AR at 34. Next, the ALJ determined that "[Mitchell’s] statements

10